The present application 17/015,042, filed on 9/8/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA  (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Response to Amendment

Claims 1-20 are pending in this application.
Examiner acknowledges applicant’s response filed on 10/28/2022
Drawings
The Drawings filed on 9/8/2020 are acceptable for examination purpose.
Information Disclosure Statement

The information disclosure statement filed on 10/1/2022; is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with the Office Action.

Priority
Acknowledgment is made of applicant's claim for domestic priority benefit of DOM PRO # 63/056,984  filed on 07/27/2020. This application has DOM PRO # 63/055,783 filed on 07/23/2020. This application has DOM PRO # 63/053,217 filed on 07/17/2020.  This application has DOM PRO # 63/052,329 filed on 07/15/2020.  
 	This application is a CON of US Application # 16/893,295 filed on 06/04/2020 US PAT 10831452.  This application is a CON of US Application # 16/893,299 filed on 06/04/2020 is now US PAT 10990879.  This application is a CON of US Application # 16/893,290 filed on 06/04/2020 is now US PAT 11132403.  This application is a CON of US Application # 16/893,318 filed on 06/04/2020 US PAT 10915578.    
	This application has DOM PRO 63/034,255 filed on 06/03/2020
 	This application has DOM PRO 63/033,063 filed on 06/01/2020
 	This application has DOM PRO 63/020,808 filed on 05/06/2020
 	This application has DOM PRO 62/959,418 filed on 01/10/2020
 	This application has DOM PRO 62/959,377 filed on 01/10/2020
 	This application has DOM PRO 62/959,481 filed on 01/10/2020
 	This application has DOM PRO 62/897,240 filed on 09/06/2019

Double Patenting
In view of terminal disclaimer approved on 10/28/2022, the double patent rejection as set forth in the previous office action is hereby withdrawn.




Response to Arguments
 	Applicant's arguments with respect to claims 1-20 filed 10/28/2022 have been fully considered, for examiner’s response, see discussion below:
35 U.S.C. § 103(a) 	Section 103 forbids issuance of a patent when "the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains."KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007) (hereinafter "KSR").In KSR, the Supreme Court emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art", id. at 415, and discussed circumstances in which a patent might be determined to be obvious. Id. at 415-16 (citing Graham v. John Deere Co., 383 U.S. 1, 12 (1966)). The Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 416. The operative question in this "functional approach" is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id. at 417. 	The Federal Circuit recently recognized that "[a]n obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not." Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 416). The Federal Circuit relied in part on the fact that Leapfrog had presented no evidence that the inclusion of a reader in the combined device was "uniquely challenging or difficult for one of ordinary skill in the art" or "represented an unobvious step over the prior art." Id. at 1162 (citing KSR, 550 U.S. at 418). 	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Merck & Co., Inc. 800 F 2d 1091, 1097 (Fed. Cir. 1986)
A) At page 12-13, claim 1, 20, applicant argues:
	The cited references taken alone or in hypothetical combination, fail to teach or suggest features for example “determining, with the computing system, whether the first graph portion template matches a graph portion in the directed graph based on a first vertex of the directed graph matching the first vertex template and a first directed edge of the directed graph matching the edge template”
Examiner’s response: 
	As to the above argument, as best understood by the examiner, the prior art of Muchinsky is directed to scores for vertices in an entity graph, more specifically database records , relationship graph defining vertex for each of the records of the pairs and associated edge between two vertices (Muchinsky: Abstract).  The prior art of Muchinsky teaches graph data structure defining graph record identifies, including entity identifier as detailed in fig 4, ie., direct graph data structure defining unique vertex and linking relationship identifying respective categories as detailed in 0032-0033 may form typical selected graph portion template.  It is noted that the prior art of Muchinsky specifically teaches direct graph data structure defining vertices and both directly and indirectly connected by the edges while edges indicate multiple records and relationship values that compared with the set threshold value as detailed in 0022, 0025 fig 3, furthermore, supporting comparison algorithm used for the selected portions of the directed graph as obtained from the template as detailed in 0025, fig 3.  
	The prior art of Babikov et al., teaches multi-criteria classification scheme that representing directed acyclic graphs or DAGs’ forming polyhierarchical structure (Babikov: 0013), and directed acyclic graphs may be viewed as generalization of trees (schema) as detailed in 0022.    It is noted that the prior art of Babikov teaches graphical representation of parent-child relationship (tree structure, fig 1, element 100).  The prior art of Babikov teaches directed acyclic graph represents vertices of the graph for example element 200, fig 2, para 0023
 	It is however, noted that Muchinsky does not teach mutually exclusive categories.  On the other hand, Babikov teaches “mutually exclusive categories” (Babikov: para 0018,0026 – Babikov teaches generating polyhierarchical of criteria that automatically identifies dependences, relationship between nodes of classification categories, further Babikov teaches subcategories corresponds to category of objects and supporting various options including mutually exclusive of object(s) from the categories of the directed acyclic graph (tree structure) that including selection of sub-tree nodes identifying respective categories of parent-child entity relationships) 
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine direct acyclic graph
objects of identified properties describing classification categories of Babikov et al., into using vertex scores for vertices in an entity graph of Muchinsky et al., because both Muchinsky, Babikov teaches direct graph supporting entity relationship between vertices (Muchinsky: fig 1-2 Abstract; Babikov : Abstract, fig 2-3) and they both are from the same field of endeavor.  Because both Muchinsky, Babikov teaches directed graph data structure, it would have been obvious to users of Muchinsky define graph object properties that including identifying categories from the parent-child relationship between mutually distant categories identifying vertex, edges that of specific interest (Babikov: 0026) to perform different facets, while selection supporting arbitrary order selection i.e, classification categories formed dynamically in run-time allows to access different graph tree categories built using any number of mutually exclusive categories (Babikov: 0029). The exemplary rationales that may support prima facie conclusion of obviousness includes (G)  Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention- -KSR, 550 US at 398.
 	Therefore, applicant’s remarks are deemed not to be persuasive, and           claims 2-19 stand rejected under 35 USC 103(a) as being unpatentable over Muchinsky in view of Babikov.


Conclusion

The prior art made of record
				a.  	US Pub. No.  	2016/0012149
				b. 	US Pub. No. 		2005/0065955
				c. 	US Pub. No.		2018/0205552
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure







Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.













THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 











 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154